Case 5:19-cv-00166-RWS-CMC Document 30 Filed 09/07/21 Page 1 of 2 PageID #: 181


                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                  TEXARKANA DIVISION
                                                    §
  ROCCO FUNARI                                      §
                                                    §
         Plaintiff                                  §
                                                    §
  v.                                                §               Case No. 5:19cv166
                                                    §
  JASON SMITH, ET AL.                               §
                                                    §
         Defendants                                 §


           ORDER GRANTING DEFENDANTS’ PARTIAL MOTION TO DISMISS

         Plaintiff Rocco Funari, an inmate proceeding pro se, filed the above-styled and numbered
  civil action complaining of alleged violations of his constitutional rights. The case was referred to

  the United States Magistrate Judge in accordance with 28 U.S.C. § 636.

         The Defendants have filed a partial motion to dismiss concerning three specific claims, these
  being Plaintiff’s claim that Major Sisson failed to protect him from excessive uses of force on July

  25 and October 5, 2019; Defendants Smith, Richardson, Franchiseur, Bates, Shaw, and Berg
  harassed and retaliated against him in violation of the 14th Amendment; and Defendants Smith,

  Richardson, Bates, Sisson, Franchiseur, and Estrada engaged in a conspiracy to cover up the use of

  force with false statements. The Defendants also contended that the Eleventh Amendment barred
  any claims for monetary damages against them in their official capacity. Plaintiff filed a response

  to the motion to dismiss.
         After review of the pleadings, the Magistrate Judge issued a Report recommending that the

  motion to dismiss be granted. Plaintiff received a copy of this Report on July 28, 2021, but has filed

  no objections; accordingly, he is barred from de novo review by the District Judge of those findings,
  conclusions, and recommendations and, except upon grounds of plain error, from appellate review

  of the unobjected-to factual findings and legal conclusions accepted and adopted by the District
  Court. Duarte v. City of Lewisville, Texas, 858 F.3d 348, 352 (5th Cir. 2017).




                                                    1
Case 5:19-cv-00166-RWS-CMC Document 30 Filed 09/07/21 Page 2 of 2 PageID #: 182


          The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.
  Upon such review, the Court has determined the Report of the Magistrate Judge is correct. See
  United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243
  (1989) (where no objections to a Magistrate Judge’s Report are filed, the standard of review is
  “clearly erroneous, abuse of discretion and contrary to law.”) It is accordingly

          ORDERED that the Report of the Magistrate Judge (Docket No. 25) is ADOPTED as

  the opinion of the District Court. It is further

       ORDERED that the Defendants’ partial motion to dismiss (Docket No. 11) is
     .
  GRANTED. The Plaintiff’s claims against Major Sisson, the claims for retaliation and
  harassment against the Defendants Smith, Richardson, Franchiseur, Bates, Shaw, and Berg, and
  the claim of a conspiracy to cover up the use of force against the Defendants Smith, Richardson,
  Bates, Sisson, Franchiseur, and Estrada are DISMISSED WITH PREJUDICE. The Defendants
  Major Sisson and Lt. Estrada are DISMISSED as parties to the lawsuit. Any claims for monetary
  damages against the Defendants in their official capacities are DISMISSED WITH
  PREJUDICE. The dismissal of these claims and Defendants shall no effect upon the remaining
  claims and defendants in the case.

          SIGNED this 7th day of September, 2021.



                                                              ____________________________________
                                                              ROBERT W. SCHROEDER III
                                                              UNITED STATES DISTRICT JUDGE




                                                     2
